 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ROBIN ALICE HARRISON,                                   Case No.: 3:19-cv-0690-MMD-WGC

 4          Plaintiff,                                                     Order

 5 v.

 6 SOCIAL SECURITY APPEALS COUNSEL,

 7          Defendants.

 8

 9         Plaintiff filed an application to proceed in forma pauperis (IFP). (ECF No. 1.) Her

10 application indicates she intends to proceed with an action against the Social Security Appeals

11 Council; however, the IFP application was not accompanied by a complaint.

12         On November 18, 2019, the court issued an order advising Plaintiff that federal courts have

13 sole jurisdiction to conduct judicial review of the Social Security Administration’s final

14 determination, but only once there is a final determination following the exhaustion of all

15 administrative remedies, and advised her of the process for appeals of Social Security decisions at

16 the administrative level and then proceeding to federal district court. The court then gave Plaintiff

17 30 days to file a complaint, further advising her that the correcting defendant is the Acting

18 Commissioner of Social Security. Plaintiff was warned that if she did not file a complaint within

19 30 days her action would be dismissed.

20 ///

21 ///
     ///
22
     ///
23
     ///
 1       As of the date of this Order, Plaintiff has not filed a complaint; therefore, this action will

 2 be DISMISSED WITHOUT PREJUDICE and the case administratively closed.

 3       IT IS SO ORDERED.

 4       Dated: January 31, 2020.

 5                                                         _________________________________
                                                           William G. Cobb
 6                                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
